Exhibit 10.2

Execution Version

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
8th day of August, 2018, by and among Kayne Anderson Acquisition Corp., a
Delaware corporation (the “Issuer”), and the subscriber party set forth on the
signature page hereto (“Subscriber”).

WHEREAS, the Issuer intends to enter into a Contribution Agreement (the
“Contribution Agreement”) with (a) Apache Midstream LLC, a Delaware limited
liability company (“Apache”), (b) Altus Midstream LP, a Delaware limited
partnership (“OpCo”), (c)(i) Alpine High Gathering LP, a Delaware limited
partnership (f/k/a Alpine High Gathering LLC) (“Alpine High Gathering”), (ii)
Alpine High Pipeline LP, a Delaware limited partnership (f/k/a Alpine High
Pipeline LLC) (“Alpine High Pipeline”), (iii) Alpine High Processing LP, a
Delaware limited partnership (f/k/a Alpine High Processing LLC) (“Alpine High
Processing”), and (iv) Alpine High NGL Pipeline LP, a Delaware limited
partnership (f/k/a Alpine High NGL Pipeline LLC) (together with Alpine High
Gathering, Alpine High Pipeline, and Alpine High Processing, the “Contributed
Companies”), and (d) Alpine High Subsidiary GP LLC, a Delaware limited liability
company, pursuant to which, among other things, (i) the Issuer will contribute
to OpCo cash in exchange for common units representing limited partner interests
in OpCo (the “Common Units”); and (ii) Apache will contribute to OpCo, among
other things, all of the equity interests of the Contributed Companies, in
exchange for Common Units and shares of the Issuer’s Class C common stock, par
value $0.0001 per share (the foregoing transactions being referred to herein as
the “Transactions”);

WHEREAS, as of July 27, 2018, to finance a portion of the Transactions, the
Issuer entered into separate subscription agreements (the “Private PIPE
Subscription Agreements”) with certain “accredited investors” (as such term is
defined in Rule 501 under the Securities Act of 1933, as amended (the
“Securities Act”)), on terms substantially similar to those set forth in this
Subscription Agreement, pursuant to which such investors have agreed to purchase
an aggregate of 33,155,123 shares of the Issuer’s Class A common stock, par
value $0.0001 per share (the “Class A Shares”), on the Closing Date (the
“Private PIPE Transactions”);

WHEREAS, to finance a portion of the Transactions, Subscriber desires to
subscribe for and purchase from the Issuer that number of Class A Shares set
forth on the signature page hereto (the “Acquired Shares”) for a purchase price
of $10.00 per share and an aggregate purchase price set forth on the signature
page hereto (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Acquired Shares in consideration of the payment of the Purchase
Price by or on behalf of Subscriber to the Issuer on or prior to the Closing (as
defined below); and

WHEREAS, to finance a portion of the Transactions, certain other “accredited
investors” or “qualified institutional buyers” (as defined in Rule 144A under
the Securities Act), have (severally and not jointly) entered into separate
subscription agreements (the “Other Subscription Agreements”) with the Issuer on
terms and conditions substantially the same as set forth in this Subscription
Agreement, pursuant to which such investors have agreed to purchase Class A
Shares on the Closing Date (as defined below) (collectively and, together with
the Subscription (as defined below) and one or more other private placements for
the purpose of funding the Transactions, the “Marketed PIPE Transactions” and,
together with the Private PIPE Transactions, the “PIPE Transactions”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1.    Subscription. Subject to the terms and conditions hereof, Subscriber
hereby agrees to subscribe for and purchase, and the Issuer hereby agrees to
issue and sell to Subscriber, upon the payment of the Purchase Price, the
Acquired Shares (such subscription and issuance, the “Subscription”).

2.    Closing.

(a)    Subject to the satisfaction or waiver of the conditions set forth in
Section 3, the closing of the purchase and sale of the Acquired Shares
contemplated hereby (the “Closing”) shall occur on the date of (the “Closing
Date”) and substantially concurrently with the closing of the Transactions. Not
less than three (3) business days prior to the scheduled Closing Date (the
“Scheduled Closing Date”), the Issuer shall deliver written notice to Subscriber
specifying the Scheduled Closing Date (the “Closing Notice”).

(b)    Subject to the satisfaction or waiver of the conditions set forth in
Section 3 (other than those conditions that by their nature are to be satisfied
at Closing, but without affecting the requirement that such conditions be
satisfied or waived at Closing), Subscriber shall deliver to the Issuer on or
prior to 8:00 A.M. eastern time (or as soon as practicable after the Issuer or
its transfer agent provides a screenshot evidencing the issuance to Subscriber
of the Acquired Shares on and as of the Closing Date) on the Closing Date
specified in the Closing Notice to Subscriber the Purchase Price for the
Acquired Shares by wire transfer of United States dollars in immediately
available funds to the account specified by the Issuer in the Closing Notice
against delivery by the Issuer to Subscriber of (i) the Acquired Shares in book
entry form or to a custodian designated by Subscriber, as applicable, and
(ii) written notice from the Issuer or its transfer agent evidencing the
issuance to Subscriber of the Acquired Shares on and as of the Closing Date. In
the event that the Closing does not occur within one (1) business day after the
Scheduled Closing Date specified in the Closing Notice, the Issuer shall
promptly (but in no event later than two (2) business days after the Scheduled
Closing Date specified in the Closing Notice) return the funds so delivered by
Subscriber to the Issuer by wire transfer of United States dollars in
immediately available funds to the account specified by Subscriber.

(c)    On the Closing Date, subject to the satisfaction or waiver of the
conditions set forth in Section 3, the Issuer shall deliver (or cause to be
delivered) to Subscriber the Acquired Shares in book-entry form against payment
by Subscriber to the Issuer of the Purchase Price as provided in Section 2(b).

 

2



--------------------------------------------------------------------------------

(d)    Each book entry for the Acquired Shares shall contain a notation, and
each certificate (if any) evidencing the Acquired Shares shall be stamped or
otherwise imprinted with a legend, in substantially the following form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM.”

(e)    At the Closing, the parties hereto shall execute and deliver such
additional documents and take such additional actions as the parties reasonably
may deem to be practical and necessary in order to consummate the Closing as
contemplated by this Subscription Agreement.

3.    Closing Conditions

(a)    The obligations of each of the Issuer and Subscriber to consummate the
Closing are subject to the satisfaction on the Closing Date, or the waiver by
each of the Issuer and Subscriber, of each of the following conditions:

(i)    all conditions precedent to the closing of the Transactions provided for
in the Contribution Agreement shall have been satisfied or waived (other than
those conditions that by their nature may only be satisfied at the closing of
the Transactions, but subject to satisfaction of such conditions as of the
closing of the Transactions and provided that any such waiver does not
materially adversely affect Subscriber; provided, however, the Parties agree
that for the purposes of this Agreement, Available Funds (as defined in the
Contribution Agreement) of at least $400 million shall not be deemed to
materially adversely affect Subscriber) by the applicable party or parties
thereto, and the closing of the Transactions shall occur, in accordance with the
terms of the Contribution Agreement; and

(ii)    there shall not be any law or order of any governmental authority having
jurisdiction (except for any such order issued in connection with a proceeding
action instituted by Subscriber or any of its affiliates) restraining, enjoining
or otherwise prohibiting or making illegal the consummation of the transactions
contemplated by this Subscription Agreement.

(b)    In addition to the conditions set forth in Section 3(a), the obligation
of Subscriber to consummate the Closing is subject to the satisfaction on the
Closing Date, or the waiver by Subscriber, of the following conditions:

(i)     the representations and warranties of the Issuer set forth in Section 4
shall be true and correct in all material respects at and as of the Closing Date
(other than those representations and warranties expressly made as of an earlier
date, which shall be true and correct in all material respects as of such
earlier date);

(ii)    the Issuer shall have performed and complied in all material respects
with all covenants, taken as a whole, required by this Subscription Agreement to
be performed or complied with by it prior to the Closing, except where the
failure of such performance or compliance would not or would not reasonably be
expected to prevent, materially delay, or materially impair the ability of
Issuer to consummate the Closing; and

 

3



--------------------------------------------------------------------------------

(iii)    the Contribution Agreement shall not have been amended to materially
adversely affect Subscriber; it being acknowledged that any amendment to
increase the Contribution Price (as defined in the Contribution Agreement) shall
be deemed to materially adversely affect Subscriber.

(c)    In addition to the conditions set forth in Section 3(a), the obligation
of the Issuer to consummate the Closing is subject to the satisfaction on the
Closing Date, or the waiver by the Issuer, of the following condition: the
representations and warranties of Subscriber set forth in Section 5 shall be
true and correct in all material respects at and as of the Closing Date (other
than those representations and warranties expressly made as of an earlier date,
which shall be true and correct in all material respects as of such earlier
date).

4.     Issuer Representations and Warranties. The Issuer represents and warrants
to Subscriber that:

(a)    The Issuer has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own, lease and operate its properties and
conduct its business as presently conducted and to enter into, deliver and
perform its obligations under this Subscription Agreement.

(b)    The Acquired Shares have been duly authorized and, when issued and
delivered to Subscriber against full payment for the Acquired Shares in
accordance with the terms of this Subscription Agreement and registered with the
Transfer Agent, the Acquired Shares will be validly issued, fully paid and
non-assessable and will not have been issued in violation of or subject to any
preemptive or similar rights created under the Issuer’s certificate of
incorporation (the “Certificate of Incorporation”) and bylaws (“Bylaws”) or
under the laws of the State of Delaware.

(c)    This Subscription Agreement has been duly authorized, executed and
delivered by the Issuer and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

(d)    The execution, delivery and performance of this Subscription Agreement,
including the issuance and sale of the Acquired Shares and the consummation of
the other transactions contemplated hereby, will not conflict with or result in
a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the properties or assets of the Issuer pursuant to the
terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Issuer is a party or by
which the Issuer is bound or to which any of its property or assets is subject;
(ii) the organizational documents of the Issuer; or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Issuer or any of its
properties that, in the case of clauses (i) and (iii), would reasonably be
expected to have a material adverse effect on the business, properties, assets,
liabilities, operations, condition (including financial condition),
stockholders’ equity or results of operations of the Issuer or materially and
adversely affect the validity of the Acquired Shares or the legal authority or
ability of the Issuer to perform in any material respects its obligations
hereunder (a “Material Adverse Effect”).

 

4



--------------------------------------------------------------------------------

(e)    Other than rights relating to the Issuer’s Class B common stock, par
value $0.0001 per share (the “Class B Shares”), all of which have been or will
be waived with respect to the Transactions, pursuant to the terms of the
Certificate of Incorporation, there are no securities or instruments issued by
or to which the Issuer is a party containing anti-dilution or similar provisions
that will be triggered by the issuance of (i) the Acquired Shares or (ii) the
Class A Shares to be issued in connection with the PIPE Transactions.

(f)    The Issuer is not in default or violation (and no event has occurred
which, with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the organizational
documents of the Issuer, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, permit, franchise or license to
which, as of the date of this Subscription Agreement, the Issuer is a party or
by which the Issuer’s properties or assets are bound or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over the Issuer or any of its
properties, except, in the case of clauses (ii) and (iii), for defaults or
violations that have not had and would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

(g)    The Issuer is not required to obtain any consent, waiver, authorization
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority,
self-regulatory organization or other person in connection with the execution,
delivery and performance by the Issuer of this Subscription Agreement
(including, without limitation, the issuance of the Acquired Shares), other than
(i) the filing with the Securities and Exchange Commission (the “Commission”) of
the Registration Statement (as defined below), (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Exempt
Offering of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iv) those required by NASDAQ, including with respect to
obtaining approval of the Issuer’s stockholders, and (v) the failure of which to
obtain would not be reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect.

(h)    As of the date of this Subscription Agreement, the authorized capital
stock of the Issuer consists of 220,000,000 shares of common stock of the
Issuer, par value $0.0001 per share (“Common Stock”), including (x) 200,000,000
Class A Shares and (y) 20,000,000 Class B Shares, and 1,000,000 shares of
preferred stock of the Issuer, par value $0.0001 per share (“Preferred
Stock”). As of August 6, 2018: (i) 37,732,112 Class A Shares, 9,433,028 Class B
Shares, and no shares of Preferred Stock were issued and outstanding; (ii)
18,941,651 warrants (the “Warrants”), each entitling the holder thereof to
purchase one Class A Share at an exercise price of $11.50 per Class A Share were
issued and outstanding; and (iii) no shares of Common Stock were subject to
issuance upon exercise of outstanding options.

(i)    The Issuer has not received any written communication from a governmental
entity that alleges that the Issuer is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(j)    The issued and outstanding Class A Shares are registered pursuant to
Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and are listed for trading on NASDAQ under the symbol “KAAC.” There is no
suit, action, proceeding or investigation pending or, to the Issuer’s knowledge,
threatened against the Issuer by NASDAQ or the Commission with respect to any
intention by such entity to deregister the Class A Shares or prohibit or
terminate the listing of the Class A Shares on NASDAQ. The Issuer has taken no
action that is designed to terminate the registration of the Class A Shares
under the Exchange Act.

(k)    Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 5 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Issuer to Subscriber.

(l)    Neither the Issuer nor any person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D of the Securities Act) in connection with any offer
or sale of the Acquired Shares.

(m)    The Issuer has made available to Subscriber (including via the
Commission’s EDGAR system) a copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other document, if any, filed by
the Issuer with the Commission since its initial registration of the Class A
Shares (the “SEC Documents”). As of their respective filing dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act applicable to the Issuer and the rules and regulations of the
Commission promulgated thereunder applicable to the SEC Documents. None of the
SEC Documents filed under the Exchange Act contained, when filed or, if amended,
as of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, that the Issuer makes no such representation or warranty with respect
to any information relating to the Contributed Companies or any of its
affiliates included in any SEC Document or filed as an exhibit thereto. The
Issuer has timely filed each report, statement, schedule, prospectus, and
registration statement that the Issuer was required to file with the Commission
since its inception. There are no material outstanding or unresolved comments in
comment letters from the Commission Staff with respect to any of the SEC
Documents.

(n)    Except for such matters as have not had and would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect,
there is no proceeding pending, or, to the Issuer’s knowledge, threatened
against the Issuer or any judgment, decree, injunction, ruling or order of any
governmental entity or arbitrator outstanding against the Issuer.

(o)    Except for placement fees payable to each Financial Advisor (as defined
herein), the Issuer has not paid, and is not obligated to pay, any brokerage,
finder’s or other fee or commission in connection with its issuance and sale of
the Acquired Shares, including, for the avoidance of doubt, any fee or
commission payable to any stockholder or affiliate of the Issuer.

(p)    Except as provided in this Subscription Agreement, the Other Subscription
Agreements and the Private PIPE Subscription Agreements, none of the Issuer, its
subsidiaries or

 

6



--------------------------------------------------------------------------------

any of their affiliates, nor any person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Acquired Shares under the Securities Act, whether through
integration with prior offerings or otherwise.

(q)    The Issuer and its board of directors (the “Board”) have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, interested shareholder, business combination, poison pill
(including, without limitation, any distribution under a rights agreement) or
other similar anti-takeover provision under the Certificate of Incorporation,
Bylaws or other organizational documents or the laws of the jurisdiction of its
formation which is or could become applicable to Subscriber as a result of the
Issuer’s issuance of the Acquired Shares and Subscriber’s ownership of the
Acquired Shares. The Issuer has not adopted a shareholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of shares of
Common Stock or a change in control of the Issuer or any of its subsidiaries.

(r)    Neither the Issuer nor any of its subsidiaries has taken any steps to
seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up, nor does
the Issuer or any subsidiary have any knowledge or reason to believe that any of
their respective creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Issuer and its subsidiaries, individually and on a consolidated basis,
are not as of the date hereof, and after giving effect to the transactions
contemplated hereby to occur at the Closing, will not be Insolvent (as defined
below). For purposes hereof, “Insolvent” means, with respect to any person,
(i) the present fair saleable value of such person’s assets is less than the
amount required to pay such person’s total indebtedness, (ii) such person is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) such person
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iv) such person has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

(s)    The operations and activities of the Issuer and its subsidiaries,
affiliates, or agents are and have been conducted at all times in compliance
with, as applicable to the Issuer or its subsidiaries, affiliates, or agents:
(i) anti-money laundering compliance requirements, including relevant
recordkeeping and reporting requirements, such as, in the United States, the
Currency and Foreign Transactions Reporting Act of 1970 (also known as the Bank
Secrecy Act), as amended, and the regulations of the U.S. Treasury Department’s
Financial Crimes Enforcement Network; (ii) criminal and other prohibitions on
engaging in money laundering or terrorism financing; and (iii) any related or
similar rules, regulations or guidelines issued, administered or enforced by any
governmental agency (collectively, the “Anti-Money Laundering Laws”). No action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Issuer or any of its subsidiaries,
affiliates, or agents with respect to the Anti-Money Laundering Laws is pending
or, to the actual knowledge of the Issuer or any of its subsidiaries,
affiliates, or agents, the subject of investigation or threatened.

 

7



--------------------------------------------------------------------------------

(t)    None of the Issuer nor any of its subsidiaries, affiliates, or agents, or
to the actual knowledge of the Issuer, the directors, officers, agents,
employees or affiliates of the Issuer, is currently the target of, or otherwise
subject to restrictions under, any sanctions administered or enforced by the
United States, including, without limitation, the Office of Foreign Assets
Control of the U.S. Department of the Treasury (“OFAC”) or the U.S. Department
of State; the United Nations Security Council; Canada; the European Union; the
United Kingdom; or other government authority with jurisdiction over the parties
(collectively, “Sanctions”). None of the Issuer or any of its subsidiaries,
affiliates, or agents is located, organized or resident in a country or
territory that is the subject or target of country- or territory-wide Sanctions,
including, without limitation, Crimea, Cuba, Iran, North Korea or Syria (each, a
“Sanctioned Country”). The Issuer and its subsidiaries, affiliates, or agents
will not directly or indirectly use the proceeds from the Acquired Shares, or
lend, or knowingly contribute or otherwise make available such proceeds: (i) to
fund or facilitate any activities of or business with any person that is the
target of, or otherwise subject to restrictions under, any Sanctions; (ii) to
fund or facilitate any activities of or business in any Sanctioned Country; or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions. In the past
five years, none of the Issuer nor any of its subsidiaries, affiliates, or
agents have engaged in or are now engaged in any dealings or transactions:
(i) with, or involving the interests or property of, any person that, at the
time of the dealing or transaction, was or is subject to restrictions imposed by
any Sanctions or located, organized or resident in a Sanctioned Country; or
(ii) that are otherwise prohibited by Sanctions.

(u)    The Issuer has not entered into any side letter or similar agreement with
any investor in connection with such investor’s direct or indirect investment in
the Issuer other than (i) the Contribution Agreement and the other agreements
contemplated thereby, (ii) the Other Subscription Agreements and (iii) the
Private PIPE Subscription Agreements, and, in the case of clauses (ii) and
(iii), such agreements have not been amended in any material respect following
the date of this Agreement.

5.    Subscriber Representations and Warranties. Subscriber represents and
warrants that:

(a)    Subscriber has been duly formed or incorporated and is validly existing
in good standing under the laws of its jurisdiction of incorporation or
formation, with power and authority to enter into, deliver and perform its
obligations under this Subscription Agreement.

(b)    This Subscription Agreement has been duly authorized, executed and
delivered by Subscriber and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

(c)    The execution, delivery and performance by Subscriber of this
Subscription Agreement, including the consummation of the transactions
contemplated hereby, will not conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or

 

8



--------------------------------------------------------------------------------

encumbrance upon any of the property or assets of Subscriber or any of its
subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
Subscriber or any of its subsidiaries is a party or by which Subscriber or any
of its subsidiaries is bound or to which any of the property or assets of
Subscriber or any of its subsidiaries is subject; (ii) the organizational
documents of Subscriber; or (iii) any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over Subscriber or any of its subsidiaries or any of their
respective properties that, in the case of clauses (i) and (iii), would
reasonably be expected to have a material adverse effect on the legal authority
or ability of the Subscriber to perform in any material respects its obligations
hereunder.

(d)    Subscriber (i) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act) or an institutional “accredited investor” (within
the meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Acquired Shares only
for its own account and not for the account of others, or if Subscriber is
subscribing for the Acquired Shares as a fiduciary or agent for one or more
investor accounts, each owner of such account is a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (within the meaning of Rule 501(a) under the Securities
Act) and Subscriber has full investment discretion with respect to each such
account, and the full power and authority to make the acknowledgements,
representations and agreements herein on behalf of each owner of each such
account, and (iii) is not acquiring the Acquired Shares with a view to, or for
offer or sale in connection with, any distribution thereof in violation of the
Securities Act (and shall provide the requested information on Schedule A
following the signature page hereto). Subscriber is not an entity formed for the
specific purpose of acquiring the Acquired Shares, unless such newly formed
entity is an entity in which all of the equity owners are “accredited investors”
(within the meaning of Rule 501(a) under the Securities Act.

(e)    Subscriber understands that the Acquired Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Acquired Shares have not been registered under the
Securities Act. Subscriber understands that the Acquired Shares may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Issuer or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur outside the United States within the meaning of Regulation S
under the Securities Act or (iii) pursuant to another applicable exemption from
the registration requirements of the Securities Act, and, in each of cases
(i) and (iii), in accordance with any applicable securities laws of the states
and other jurisdictions of the United States, and that any certificates or book
entry notation representing the Acquired Shares shall contain a legend to such
effect. Subscriber acknowledges that the Acquired Shares will not be eligible
for resale pursuant to Rule 144A promulgated under the Securities Act.
Subscriber understands and agrees that the Acquired Shares will be subject to
transfer restrictions and, as a result of these transfer restrictions,
Subscriber may not be able to readily resell the Acquired Shares and may be
required to bear the financial risk of an investment in the Acquired Shares for
an indefinite period of time. Subscriber understands that it has been advised to
consult legal counsel prior to making any offer, resale, pledge or transfer of
any of the Acquired Shares.

 

9



--------------------------------------------------------------------------------

(f)    Subscriber understands and agrees that Subscriber is purchasing the
Acquired Shares directly from the Issuer. Subscriber further acknowledges that
there have been no representations, warranties, covenants and agreements made to
Subscriber by the Issuer or any of its officers, directors or representatives,
expressly or by implication, other than those representations, warranties,
covenants and agreements included in this Subscription Agreement.

(g)    Subscriber represents and warrants that its acquisition and holding of
the Acquired Shares will not constitute or result in a non-exempt prohibited
transaction under Section 406 of the Employee Retirement Income Security Act of
1974, as amended, Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”), or any applicable similar law.

(h)    In making its decision to purchase the Acquired Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Subscriber acknowledges and agrees that Subscriber has received such
information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Issuer and the Transactions. Subscriber represents and agrees that Subscriber
and Subscriber’s professional advisor(s), if any, have had the full opportunity
to ask such questions, receive such answers and obtain such information as
Subscriber and such Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Acquired Shares.
Subscriber acknowledges and agrees that it has not relied on any Financial
Advisor or any Financial Advisor’s affiliates with respect to its decision to
purchase the Acquired Shares.

(i)    Subscriber became aware of this offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Issuer or by means of contact
from Citigroup Global Markets Inc., Barclays Capital Inc. or Credit Suisse
Securities (USA) LLC, each acting as financial advisor for the Issuer (each, a
“Financial Advisor”), and the Acquired Shares were offered to Subscriber solely
by direct contact between Subscriber and the Issuer or by contact between
Subscriber and a Financial Advisor. Subscriber did not become aware of this
offering of the Acquired Shares, nor were the Acquired Shares offered to
Subscriber, by any other means. Subscriber acknowledges that the Issuer
represents and warrants that the Acquired Shares (i) were not offered by any
form of general advertising or, to its knowledge, general solicitation and
(ii) to its knowledge, are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.

(j)    Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

(k)    Subscriber represents and acknowledges that Subscriber has adequately
analyzed and fully considered the risks of an investment in the Acquired Shares
and determined that the Acquired Shares are a suitable investment for Subscriber
and that Subscriber is able at this time and in the foreseeable future to bear
the economic risk of a total loss of Subscriber’s investment in the Issuer.
Subscriber acknowledges specifically that a possibility of total loss exists.

 

10



--------------------------------------------------------------------------------

(l)    Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Acquired Shares or
made any findings or determination as to the fairness of this investment.

(m)    Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons,
the Executive Order 13599 List, the Foreign Sanctions Evaders List, or the
Sectoral Sanctions Identification List, each of which is administered by OFAC,
or any other Executive Order issued by the President of the United States and
administered by OFAC (collectively “OFAC Lists”), (ii) owned or controlled by,
or acting on behalf of, a person, that is named on an OFAC List;
(iii) organized, incorporated, established, located, resident or born in, or a
citizen, national, or the government, including any political subdivision,
agency, or instrumentality thereof, of any Sanctioned Country, or any other
country or territory embargoed or subject to substantial trade restrictions by
the United States, (iv) a Designated National as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515, or (v) a non-U.S. shell bank or
providing banking services indirectly to a non-U.S. shell bank. Subscriber
agrees to provide law enforcement agencies, if requested thereby, such records
as required by applicable law, provided that Subscriber is permitted to do so
under applicable law. Subscriber represents that if it is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), that
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. Subscriber also represents
that, to the extent required, it maintains policies and procedures reasonably
designed to ensure compliance with OFAC-administered sanctions programs,
including for the screening of its investors against the OFAC Lists. Subscriber
further represents and warrants that, to the extent required, it maintains
policies and procedures reasonably designed to ensure that the funds held by
Subscriber and used to purchase the Acquired Shares were legally derived.

(n)    If Subscriber is an employee benefit plan that is subject to Title I of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), a
plan, an individual retirement account or other arrangement that is subject to
section 4975 of the Code or an employee benefit plan that is a governmental plan
(as defined in section 3(32) of ERISA), a church plan (as defined in section
3(33) of ERISA), a non-U.S. plan (as described in section 4(b)(4) of ERISA) or
other plan that is not subject to the foregoing but may be subject to provisions
under any other federal, state, local, non-U.S. or other laws or regulations
that are similar to such provisions of ERISA or the Code (collectively, “Similar
Laws”), or an entity whose underlying assets are considered to include “plan
assets” of any such plan, account or arrangement (each, a “Plan”) subject to the
fiduciary or prohibited transaction provisions of ERISA or section 4975 of the
Code, Subscriber represents and warrants that (i) neither Issuer, nor any of its
respective affiliates (the “Transaction Parties”) has acted as the Plan’s
fiduciary, or has been relied on for advice, with respect to its decision to
acquire and hold the Acquired Shares, and none of the Transaction Parties shall
at any time be relied upon as the Plan’s fiduciary with respect to any decision
to acquire, continue to hold or transfer the Acquired

 

11



--------------------------------------------------------------------------------

Shares; (ii) the decision to invest in the Acquired Shares has been made at the
recommendation or direction of an “independent fiduciary” (“Independent
Fiduciary”) within the meaning of US Code of Federal Regulations 29 C.F.R.
section 2510.3 21(c), as amended from time to time (the “Fiduciary Rule”) who is
(1) independent of the Transaction Parties; (2) is capable of evaluating
investment risks independently, both in general and with respect to particular
transactions and investment strategies (within the meaning of the Fiduciary
Rule); (3) is a fiduciary (under ERISA and/or section 4975 of the Code) with
respect to Subscriber’s investment in the Acquired Shares and is responsible for
exercising independent judgment in evaluating the investment in the Acquired
Shares; and (4) is aware of and acknowledges that (A) none of the Transaction
Parties is undertaking to provide impartial investment advice, or to give advice
in a fiduciary capacity, in connection with the purchaser’s or transferee’s
investment in the Acquired Shares, and (B) the Transaction Parties have a
financial interest in the purchaser’s investment in the Acquired Shares on
account of the fees and other remuneration they expect to receive in connection
with transactions contemplated by this Subscription Agreement.

(o)    Subscriber has, and at the Closing will have, sufficient funds to pay the
Purchase Price pursuant to Section 2(b).

6.    Registration Rights.

(a)    The Issuer agrees that, within thirty (30) calendar days after the
closing of the Contribution Agreement (the “Filing Date”), the Issuer will file
with the Commission (at the Issuer’s sole cost and expense) a registration
statement registering the resale of the Acquired Shares (the “Registration
Statement”), and the Issuer shall use its commercially reasonable efforts to
have the Registration Statement declared effective as soon as practicable after
the filing thereof, but no later than the earlier of (i) the 90th calendar day
(or 120th calendar day if the Commission notifies the Issuer that it will
“review” the Registration Statement) following the Closing and (ii) the tenth
(10th) business day after the date the Issuer is notified (orally or in writing,
whichever is earlier) by the Commission that the Registration Statement will not
be “reviewed” or will not be subject to further review (such earlier date, the
“Effectiveness Date”); provided, however, that the Issuer’s obligations to
include the Acquired Shares in the Registration Statement are contingent upon
Subscriber furnishing in writing to the Issuer such information regarding
Subscriber, the securities of the Issuer held by Subscriber and the intended
method of disposition of the Acquired Shares as shall be reasonably requested by
the Issuer to effect the registration of the Acquired Shares, and Subscriber
shall execute such documents in connection with such registration as the Issuer
may reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Issuer shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement during any
customary blackout or similar period or as permitted hereunder; provided that
Subscriber shall not in connection with the foregoing be required to execute any
lock-up or similar agreement or otherwise be subject to any contractual
restriction with the Issuer on the ability to transfer the Acquired Shares. Any
failure by the Issuer to file the Registration Statement by the Filing Date or
to effect such Registration Statement by the Effectiveness Date shall not
otherwise relieve the Issuer of its obligations to file or effect the
Registration Statement as set forth above in this Section 6.

 

12



--------------------------------------------------------------------------------

(b)    The Issuer further agrees that, in the event that (i) the Registration
Statement has not been declared effective by the Commission by the Effectiveness
Date due to the Issuer failing to use commercially reasonable efforts,
(ii) after such Registration Statement is declared effective by the Commission,
(A) such Registration Statement ceases for any reason (including by reason of a
stop order, or the Issuer’s failure to update the Registration Statement) to
remain continuously effective as to all Acquired Shares for which it is required
to be effective or (B) Subscriber is not permitted to utilize the Registration
Statement to resell the Acquired Shares (in each case of (A) and (B), (x) other
than within the time period(s) permitted by this Subscription Agreement and
(y) excluding by reason of a post-effective amendment required in connection
with the Issuer’s filing of an amendment thereto (a “Special Grace Period”)
(which Special Grace Period shall not be treated as a Registration Default (as
defined below)), or (iii) after the date one year following the Closing Date,
and only in the event the Registration Statement is not effective or available
to sell all Acquired Shares, the Issuer fails to file with the Commission any
required reports under Section 13 or Section 15(d) of the Exchange Act such that
it is not in compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable),
as a result of which Subscribers who are not affiliates of the Issuer are unable
to sell the Acquired Shares without restriction under Rule 144 (“Rule 144”) (or
any successor thereto) (each such event referred to in clauses (i) through (ii),
a “Registration Default” and, for purposes of such clauses, the date on which
such Registration Default occurs, a “Default Date”), then in addition to any
other rights Subscriber may have hereunder or under applicable law, on each such
Default Date and on each monthly anniversary of each such Default Date (if the
applicable Registration Default shall not have been cured by such anniversary
date) until the applicable Registration Default is cured the Issuer shall pay to
each Subscriber an amount in cash, as liquidated damages and not as a penalty
(“Liquidated Damages”), equal to 0.50% of the aggregate Purchase Price paid by
Subscriber pursuant to this Subscription Agreement for any Acquired Shares which
may not be disposed by Subscriber without restriction on the Default Date;
provided, however, that if Subscriber fails to provide the Issuer with any
information requested by the Issuer that is required to be provided in such
Registration Statement with respect to Subscriber as set forth herein, then, for
purposes of this Section 6, the Filing Date for a Registration Statement with
respect to Subscriber shall be extended until two (2) business days following
the date of receipt by the Issuer of such required information from Subscriber;
and in no event shall the Issuer be required hereunder to pay to Subscriber
pursuant to this Subscription Agreement an aggregate amount that exceeds 5.0% of
the aggregate Purchase Price paid by Subscriber for any Acquired Shares which
may not be disposed by Subscriber without restriction as of the Effectiveness
Date. The Liquidated Damages pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of a Registration
Default following the Effectiveness Date. The Issuer shall deliver the cash
payment to Subscriber with respect to any Liquidated Damages by the fifth (5th)
business day after the date payable. If the Issuer fails to pay said cash
payment to Subscriber in full by the fifth business day after the date payable,
the Issuer will pay interest thereon at a rate of 5.0% per annum (or such lesser
maximum amount that is permitted to be paid by applicable law, and calculated on
the basis of a year consisting of 360 days) to such Subscriber, accruing daily
from the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, nothing shall
preclude any Subscriber from pursuing or obtaining any available remedies at
law, specific performance or other equitable relief with respect to this
Section 6 in accordance with applicable law. The parties agree that
notwithstanding anything to the contrary herein, no Liquidated

 

13



--------------------------------------------------------------------------------

Damages shall be payable to Subscriber with respect to any period during which
all of such Subscriber’s Acquired Shares may be sold by Subscriber without
volume or manner of sale restrictions under Rule 144 and the Issuer is in
compliance with the current public information requirements under Rule 144(c)(1)
(or Rule 144(i)(2), if applicable).

(c)    In the case of the registration, qualification, exemption or compliance
effected by the Issuer pursuant to this Subscription Agreement, the Issuer
shall, upon reasonable request, inform Subscriber as to the status of such
registration, qualification, exemption and compliance. At its expense the Issuer
shall:

(i)    except for such times as the Issuer is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Acquired Shares,
(ii) the date all Acquired Shares held by Subscriber may be sold without
restriction under Rule 144, including without limitation, any volume and manner
of sale restrictions which may be applicable to affiliates under Rule 144 and
without the requirement for the Issuer to be in compliance with the current
public information required under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable), or (iii) two (2) years from the Effective Date of the Registration
Statement. The period of time during which the Issuer is required hereunder to
keep a Registration Statement effective is referred to herein as the
“Registration Period”;

(ii)    advise Subscriber within five (5) business days:

(1)    when a Registration Statement or any amendment thereto has been filed
with the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

(2)    of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

(3)    of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

(4)    of the receipt by the Issuer of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(5)    subject to the provisions in this Subscription Agreement, of the
occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus so that, as of such date, the statements
therein are not misleading and do not omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

14



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Issuer;

(iii)    use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

(iv)    upon the occurrence of any event contemplated above, except for such
times as the Issuer is permitted hereunder to suspend, and has suspended, the
use of a prospectus forming part of a Registration Statement, the Issuer shall
use its commercially reasonable efforts to as soon as reasonably practicable
prepare a post-effective amendment to such Registration Statement or a
supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Acquired Shares included
therein, such prospectus will not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(v)    use its commercially reasonable efforts to cause all Acquired Shares to
be listed on each securities exchange or market, if any, on which the Class A
Shares issued by the Issuer have been listed; and

(vi)    use its commercially reasonable efforts to take all other steps
necessary to effect the registration of the Acquired Shares contemplated hereby
and to enable Subscriber to sell the Acquired Shares under Rule 144.

(d)    Notwithstanding anything to the contrary in this Subscription Agreement,
the Issuer shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Issuer or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
that the Board reasonably believes, upon the advice of legal counsel, would
require additional disclosure by the Issuer in the Registration Statement of
material information that the Issuer has a bona fide business purpose for
keeping confidential and the non-disclosure of which in the Registration
Statement would be expected, in the reasonable determination of the Board, upon
the advice of legal counsel, to cause the Registration Statement to fail to
comply with applicable disclosure requirements (each such circumstance, a
“Suspension Event”); provided, however, that the Issuer may not delay or suspend
the Registration Statement on more than two occasions or for more than sixty
(60) consecutive calendar days, or more than one hundred and twenty (120) total
calendar days, in each case during any twelve-month period. Upon receipt of any
written notice from the Issuer of the happening of any Suspension Event during
the period that the Registration Statement is effective or if as a result of a
Suspension Event the Registration

 

15



--------------------------------------------------------------------------------

Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, Subscriber agrees that
(i) it will immediately discontinue offers and sales of the Acquired Shares
under the Registration Statement (excluding, for the avoidance of doubt, sales
conducted pursuant to Rule 144) until Subscriber receives copies of a
supplemental or amended prospectus (which the Issuer agrees to promptly prepare)
that corrects the misstatement(s) or omission(s) referred to above and receives
notice that any post-effective amendment has become effective or unless
otherwise notified by the Issuer that it may resume such offers and sales, and
(ii) it will maintain the confidentiality of any information included in such
written notice delivered by the Issuer unless otherwise required by law or
subpoena. If so directed by the Issuer, Subscriber will deliver to the Issuer
or, in Subscriber’s sole discretion destroy, all copies of the prospectus
covering the Acquired Shares in Subscriber’s possession; provided, however, that
this obligation to deliver or destroy all copies of the prospectus covering the
Acquired Shares shall not apply (i) to the extent Subscriber is required to
retain a copy of such prospectus (a) in order to comply with applicable legal,
regulatory, self-regulatory or professional requirements or (b) in accordance
with a bona fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

(e)    Indemnification.

(i)    The Issuer agrees to indemnify, except if such transaction is consummated
during a Suspension Event, to the extent permitted by law the Subscriber, its
directors and officers and agents and each person who controls the Subscriber
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities, and expenses (including attorneys’ fees) caused by any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, prospectus included in any Registration Statement (“Prospectus”) or
preliminary Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are caused by or contained in any information furnished in writing to the
Issuer by such Subscriber expressly for use therein.

(ii)    In connection with any Registration Statement in which a Subscriber is
participating, such Subscriber shall furnish to the Issuer in writing such
information and affidavits as the Issuer reasonably requests for use in
connection with any such Registration Statement or Prospectus and, to the extent
permitted by law, shall indemnify the Issuer, its directors and officers and
agents and each person who controls the Issuer (within the meaning of the
Securities Act) against any losses, claims, damages, liabilities, and expenses
(including without limitation reasonable attorneys’ fees) resulting from any
untrue statement of material fact contained in the Registration Statement,
Prospectus, preliminary Prospectus, or any amendment thereof or supplement
thereto or any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such Subscriber expressly for use therein;
provided, however, that the liability of each such Subscriber shall be several
and not joint and shall be in proportion to and limited to the net proceeds
received by such Subscriber from the sale of Acquired Shares pursuant to such
Registration Statement.

 

16



--------------------------------------------------------------------------------

(iii)    Any person entitled to indemnification herein shall (1) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (2) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who elects not to assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one (1) counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. No indemnifying
party shall, without the consent of the indemnified party, consent to the entry
of any judgment or enter into any settlement which cannot be settled in all
respects by the payment of money (and such money is so paid by the indemnifying
party pursuant to the terms of such settlement) or which settlement does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation.

(iv)    The indemnification provided for under this Subscription Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
of such indemnified party and shall survive the transfer of securities. The
Issuer and each Subscriber participating in an offering also agrees to make such
provisions as are reasonably requested by any indemnified party for contribution
to such party in the event the Issuer’s or such Subscriber’s indemnification is
unavailable for any reason.

(v)    If the indemnification provided under this Section 6(e) from the
indemnifying party is unavailable to hold harmless an indemnified party in
respect of any losses, claims, damages, liabilities and expenses referred to
herein, then the indemnifying party, in lieu of indemnifying the indemnified
party, shall contribute to the amount paid or payable by the indemnified party
as a result of such losses, claims, damages, liabilities and expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party, as well as any other relevant equitable
considerations. The relative fault of the indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, was made
by, or relates to information supplied by, such indemnifying party or
indemnified party, and the indemnifying party’s and indemnified party’s relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 6(e)(i), (ii) and (iii) above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to indemnification pursuant to this Section 6(e) from any
person who was not guilty of such fraudulent misrepresentation.

 

17



--------------------------------------------------------------------------------

7.    Termination. This Subscription Agreement shall terminate and be void and
of no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (a) such date and time as the
Contribution Agreement is terminated in accordance with its terms, (b) if any of
the conditions to Closing set forth in Section 3 of this Subscription Agreement
are not satisfied or waived on or prior to the Closing and, as a result thereof,
the transactions contemplated by this Subscription Agreement are not consummated
at the Closing, or (c) the Outside Date (as defined in the Contribution
Agreement); provided, that nothing herein will relieve any party from liability
for any willful breach hereof prior to the time of termination, and each party
will be entitled to any remedies at law or in equity to recover losses,
liabilities or damages arising from such breach. The Issuer shall notify
Subscriber of the termination of the Contribution Agreement promptly after the
termination of such agreement.

8.    Trust Account Waiver. Reference is made to the final prospectus of the
Issuer, filed with the Commission (File No. 333-216514) (the “IPO Prospectus”),
and dated as of March 29, 2017. Subscriber hereby acknowledges that it has read
the IPO Prospectus and understands that the Issuer has established a trust
account (the “Trust Account”) containing the proceeds of its initial public
offering (the “IPO”) and from certain private placements occurring
simultaneously with the IPO (including interest accrued from time to time
thereon) for the benefit of the Issuer’s public stockholders (the “Public
Stockholders”) and certain other parties (including the underwriters of the
IPO), and that, except as otherwise described in the IPO Prospectus, the Issuer
may disburse monies from the Trust Account only: (a) to the Public Stockholders
in the event they elect to redeem their Issuer shares in connection with the
consummation of the Issuer’s initial business combination (as such term is used
in the IPO Prospectus) (the “Business Combination”), (b) to the Public
Stockholders if the Issuer fails to consummate a Business Combination within
twenty-four (24) months after the closing of the IPO, (c) with respect to any
interest earned on the amounts held in the Trust Account, as necessary to pay
taxes, if any, or (d) to the Issuer after or concurrently with the consummation
of a Business Combination. For and in consideration of the Issuer entering into
this Subscription Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Subscriber hereby
agrees on behalf of itself and its Representatives that, notwithstanding
anything to the contrary in this Subscription Agreement, it and its
Representatives do not now and shall not at any time hereafter have any right,
title, interest or claim of any kind in or to any monies in the Trust Account or
distributions therefrom, and shall not make any claim against the Trust Account
(including any distributions therefrom), regardless of whether such claim arises
as a result of, in connection with or relating in any way to this Subscription
Agreement or any other matter, and regardless of whether such claim arises based
on contract, tort, equity or any other theory of legal liability (any and all
such claims are collectively referred to hereafter as the “Released Claims”).
Subscriber, on behalf of itself and its Representatives, hereby irrevocably
waives any Released Claims that Subscriber or its Representatives may have
against the Trust Account now (including any distributions therefrom) or in the
future as a result of, or arising out of, any negotiations, contracts or
agreements with the Issuer or its Representatives and will not seek recourse
against the Trust Account (including any distributions therefrom) for any reason
whatsoever (including for an alleged breach of any agreement with the Issuer or
its affiliates). Subscriber agrees and acknowledges that such irrevocable waiver
is material to this Subscription Agreement and specifically relied upon by the
Issuer and its affiliates to induce the Issuer to enter in this Subscription
Agreement, and

 

18



--------------------------------------------------------------------------------

Subscriber further intends and understands such waiver to be valid, binding and
enforceable against Subscriber and each of its Representatives under applicable
law. To the extent Subscriber or any of its Representatives commences any action
or proceeding based upon, in connection with, relating to or arising out of any
matter relating to the Issuer or its Representatives, which proceeding seeks, in
whole or in part, monetary relief against the Issuer or its Representatives,
Subscriber hereby acknowledges and agrees that Subscriber’s and its
Representatives’ sole remedy shall be against funds held outside of the Trust
Account and that such claim shall not permit Subscriber or its Representatives
(or any person claiming on any of their behalves or in lieu of any of them) to
have any claim against the Trust Account (including any distributions therefrom)
or any amounts contained therein. In the event Subscriber or any of its
Representatives commences any action or proceeding based upon, in connection
with, relating to or arising out of any matter relating to the Issuer or its
Representatives, which proceeding seeks, in whole or in part, relief against the
Trust Account (including any distributions therefrom) or the Public
Stockholders, whether in the form of monetary damages or injunctive relief, the
Issuer and its Representatives, as applicable, shall be entitled to recover from
Subscriber the associated legal fees and costs in connection with any such
action, in the event the Issuer or its Representatives, as applicable, prevails
in such action or proceeding. For purposes of this Subscription Agreement,
“Representatives” with respect to any person shall mean such person’s affiliates
and its and its affiliate’s respective directors, officers, employees,
consultants, advisors, agents and other representatives.

9.    Issuer’s Covenants.

(a)    Except as contemplated herein, Issuer, its subsidiaries, their respective
affiliates shall not, and shall cause any person acting on behalf of any of the
foregoing to not, take any action or steps that would require registration of
the issuance of any of the Acquired Shares under the Securities Act.

(b)    With a view to making available to Subscriber the benefits of Rule 144 or
any other similar rule or regulation of the Commission that may at any time
permit Subscriber to sell securities of the Issuer to the public without
registration, the Issuer agrees, until the Acquired Shares are registered for
resale under the Securities Act, to:

(i)    make and keep public information available, as those terms are understood
and defined in Rule 144;

(ii)    file with the Commission in a timely manner all reports and other
documents required of the Issuer under the Securities Act and the Exchange Act
so long as the Issuer remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and

(iii)    furnish to Subscriber so long as it owns Acquired Shares, promptly upon
request, (x) an electronic statement by the Issuer, if true, that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (y) an electronic copy of the most recent annual or quarterly
report of the Issuer and such other reports and documents so filed by the Issuer
(if not available via the Commission’s EDGAR) and (z) such other information as
may be reasonably requested to permit Subscriber to sell such securities
pursuant to Rule 144 without registration.

 

19



--------------------------------------------------------------------------------

(c)    The Issuer will use the proceeds from the sale of the Acquired Shares and
the shares issued and sold pursuant to the Other Subscription Agreements and the
Private PIPE Subscription Agreements solely to finance the Transactions.

(d)    The legend described in Section 2(d) shall be removed and the Issuer
shall issue a certificate without such legend to the holder of the Acquired
Shares upon which it is stamped or issue to such holder by electronic delivery
at the applicable balance account at The Depository Trust Company (“DTC”), if
(i) such Acquired Shares are registered for resale under the Securities Act,
(ii) in connection with a sale, assignment or other transfer, such holder
provides the Issuer with an opinion of counsel, in a form reasonably acceptable
to the Issuer, to the effect that such sale, assignment or transfer of the
Acquired Shares may be made without registration under the applicable
requirements of the Securities Act, or (iii) the Acquired Shares can be sold,
assigned or transferred pursuant to Rule 144. The Issuer shall be responsible
for the fees of its transfer agent and all DTC fees associated with such
issuance.

10.    Additional Subscriber Agreements. Subscriber hereby agrees that neither
it, nor any person or entity acting on its behalf or pursuant to any
understanding with it, will engage in any Short Sales with respect to securities
of the Issuer prior to the Closing. For purposes of this Section 10, “Short
Sales” shall include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, and all types of
direct and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps, and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

11.    Miscellaneous.

(a)    Subscriber acknowledges that the Issuer and others will rely on the
acknowledgments, understandings, agreements, representations and warranties
contained in this Subscription Agreement. Prior to the Closing, Subscriber
agrees to promptly notify the Issuer if any of the acknowledgments,
understandings, agreements, representations and warranties of Subscriber set
forth herein are no longer accurate in all material respects.

(b)    Each of the Issuer and Subscriber is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby. The Financial Advisors are entitled to rely upon the
representations and warranties made by Subscriber in this Subscription
Agreement.

(c)    This Subscription Agreement and any of Subscriber’s rights and
obligations hereunder may be assigned to any fund or account managed by the same
investment manager as the Subscriber, without the prior consent of the Issuer,
provided that such assignee(s) agrees to be bound by the terms hereof. Upon such
assignment by a Subscriber, the assignee(s) shall become Subscriber hereunder
and have the rights and obligations provided for herein to the extent of such
assignment. Neither this Subscription Agreement nor any rights that may accrue
to the Issuer hereunder or any of Issuer’s obligations may be transferred or
assigned.

 

20



--------------------------------------------------------------------------------

(d)    All the agreements made by each party hereto in this Subscription
Agreement shall survive only until the Closing; provided, that representations
and warranties made by each party hereto in this Subscription Agreement shall
survive for six (6) months following the Closing; and provided, further, that
the covenants in this Subscription Agreement that contemplate performance after
the Closing or expressly by their terms survive the Closing shall survive the
Closing in accordance with their respective terms or until fully performed.

(e)    The Issuer may request from Subscriber such additional information as the
Issuer may deem reasonably necessary to evaluate the eligibility of Subscriber
to acquire the Acquired Shares, and Subscriber shall provide such information as
may be reasonably requested, to the extent readily available and to the extent
consistent with its internal policies and procedures.

(f)    This Subscription Agreement may not be modified, waived or terminated
except by an instrument in writing, signed by the party against whom enforcement
of such modification, waiver, or termination is sought.

(g)    This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties with respect to the subject
matter hereof. This Subscription Agreement shall not confer any rights or
remedies upon any person other than the parties hereto, and their respective
successor and assigns.

(h)    Except as otherwise provided herein, this Subscription Agreement shall be
binding upon, and inure to the benefit of the parties hereto and their heirs,
executors, administrators, successors, legal representatives, and permitted
assigns, and the agreements, representations, warranties, covenants and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, such heirs, executors, administrators, successors, legal representatives
and permitted assigns.

(i)    If any provision of this Subscription Agreement shall be invalid, illegal
or unenforceable, the validity, legality or enforceability of the remaining
provisions of this Subscription Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

(j)    This Subscription Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail or in .pdf) and by different parties
in separate counterparts, with the same effect as if all parties hereto had
signed the same document. All counterparts so executed and delivered shall be
construed together and shall constitute one and the same agreement.

(k)    Subscriber shall pay all of its own expenses in connection with this
Subscription Agreement and the transactions contemplated by this Subscription
Agreement.

 

21



--------------------------------------------------------------------------------

(l)    Any notice or communication required or permitted hereunder shall be in
writing and either delivered personally, emailed or telecopied, sent by
overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(a) when so delivered personally, (b) upon receipt of an appropriate electronic
answerback or confirmation when so delivered by telecopy (to such number
specified below or another number or numbers as such person may subsequently
designate by notice given hereunder), (c) when sent, with no mail undeliverable
or other rejection notice, if sent by email, or (d) five (5) business days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

if to Subscriber, to such address or addresses set forth on the signature page
hereto;

if to the Issuer, to:

Kayne Anderson Acquisition Corp

811 Main Street, Suite 1400

Houston, Texas 77002

Attention: Terry Hart

Facsimile: (713) 655-7359

with a required copy to (which copy shall not constitute notice):

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: William N. Finnegan IV

Telephone: (713) 546-7410

Facsimile: (713) 546-5401

E-mail: bill.finnegan@lw.com

(m)    The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Subscription Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

(n)    This Subscription Agreement, and any claim or cause of action hereunder
based upon, arising out of or related to this Subscription Agreement (whether
based on law, in equity, in contract, in tort or any other theory) or the
negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the Laws of the
State of New York, without giving effect to the principles of conflicts of laws
thereof.

 

22



--------------------------------------------------------------------------------

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, THE SUPREME
COURT OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA LOCATED IN THE STATE OF NEW YORK SOLELY IN RESPECT OF THE INTERPRETATION
AND ENFORCEMENT OF THE PROVISIONS OF THIS SUBSCRIPTION AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS SUBSCRIPTION AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS
A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT
HEREOF OR ANY SUCH DOCUMENT THAT IS NOT SUBJECT THERETO OR THAT SUCH ACTION,
SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS SUBSCRIPTION AGREEMENT OR
ANY SUCH DOCUMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR
PROCEEDING SHALL BE HEARD AND DETERMINED BY SUCH A NEW YORK STATE OR FEDERAL
COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER
THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR
PROCEEDING IN THE MANNER PROVIDED IN SECTION 11(l) OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE THEREOF.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
SUBSCRIPTION AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THE FOREGOING WAIVER; (III) SUCH PARTY MAKES THE FOREGOING
WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
SUBSCRIPTION AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVER AND
CERTIFICATIONS IN THIS SECTION 11(n).

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer and Subscriber has executed or caused this
Subscription Agreement to be executed by its duly authorized representative as
of the date set forth below.

 

KAYNE ANDERSON ACQUISITION CORP. By:  

                                                                   

  Name:   Terry Hart                       Title:   Chief Financial Officer and
Secretary

Date:    August 8, 2018

 

Signature Page to

Subscription Agreement

 



--------------------------------------------------------------------------------

SUBSCRIBER:     Signature of Subscriber:     Signature of Joint Subscriber, if
applicable: By:  

                                                               
                               

    By:  

                                                               
                                   

Name:       Name:   Title:       Title:  

Date:             , 2018

 

Signature of Subscriber:     Signature of Joint Subscriber, if applicable:

 

   

 

(Please print. Please indicate name and

capacity of person signing above)

   

(Please print. Please indicate name and

capacity of person signing above)

 

   

Name in which securities are to be registered

(if different)

    Email Address:     If there are joint investors, please check one:    

☐   Joint Tenants with Rights of Survivorship

   

☐   Tenants-in-Common

   

☐   Community Property

    Subscriber’s EIN:                                 
                                                           Joint Subscriber’s
EIN:    

 

Business Address-Street:     Mailing Address-Street (if different):

 

   

 

 

   

 

City, State, Zip:     City, State, Zip: Attn:     Attn:
Telephone No.:                                   
                                                            
Telephone No.:                                  
                                                              
Facsimile No.:                                   
                                                              
Facsimile No.:                                  
                                                               

 

Signature Page to

Subscription Agreement

 



--------------------------------------------------------------------------------

Aggregate Number of Acquired Shares subscribed for:

 

Aggregate Purchase Price:

$             .

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Issuer in the
Closing Notice.

 

Signature Page to

Subscription Agreement

 



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.

QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

  2.

☐ We are subscribing for the Acquired Shares as a fiduciary or agent for one or
more investor accounts, and each owner of such account is a QIB.

*** OR ***

 

B.

INSTITUTIONAL ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  1.

☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

  2.

☐ We are not a natural person.

 

***

AND ***

 

C.

AFFILIATE STATUS

(Please check the applicable box)

SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

Schedule A should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

Schedule A



--------------------------------------------------------------------------------

Schedule A-1

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

☐ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

☐ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934;

☐ Any insurance company as defined in section 2(a)(13) of the Securities Act;

☐ Any investment company registered under the Investment Company Act of 1940 or
a business development company as defined in section 2(a)(48) of that Act;

☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958;

☐ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

☐ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

☐ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

☐ Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000; or

☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii).

Schedule A-1 should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

Schedule A-1



--------------------------------------------------------------------------------

Schedule A-2

☐ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. For purposes of
calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

☐ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

☐ Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

Schedule A-2 should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

 

Schedule A-2